UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________
                                   )
MICHAEL R. FANNING, as Chief       )
Executive Officer of the Central   )
Pension Fund of the International  )
Union of Operating Engineers and   )
Participating Employers,           )
                                   )
                    Plaintiff,     )
                                   )
              v.                   )     Civil Action No. 13-CV-0865(KBJ)
                                   )
C&L SERVICE CORPORATION,           )
                                   )
                    Defendant.     )
                                   )
_________________________________ )

                              MEMORANDUM ON
                         NOTICE OF REGISTERED AGENT

      Plaintiff has filed a notice (Notice of Registered Agent, “Notice,” ECF No. 8)

regarding Edward S. Garcia, Jr., the registered agent to whom the Fund had been

directing service of process. (See, e.g., Return of Service/Affidavit, ECF No. 3, ¶ 2

(indicating that the summons and complaint were served on C&L’s registered agent,

Edward S. Garcia, Jr.).) Plaintiff attached to that Notice a print-out from the website of

the Virginia State Corporation Committee (“SCC”), which identified Mr. Garcia as the

registered agent for C&L but noted that his “status” was “resigned” as of August 25,

2013. (SCC Business Entity Details for C&L, ECF No. 8-1, at 1.) Plaintiff also

included a September 9, 2013, letter from Mr. Garcia indicating that his firm “neither

represents [C&L], nor does it serve as registered agent or registered office for said

corporation.” (Letter of Edward S. Garcia, Jr., ECF No. 8-1, at 3.) Plaintiff also
attached a letter from Mr. Hopp, Plaintiff’s counsel, to Mr. Garcia, in which Mr. Hopp

maintains that under Virginia law, Mr. Garcia’s “obligations [as registered agent]

continue” until a new registered agent is recorded with the SCC. (Letter of R. Richard

Hopp, ECF No. 8-1, at 2.)

      Whether or not Mr. Garcia is still bound to serve as C&L’s process server at this

time is of no consequence to the motion for default judgment, which the Court has

granted by separate order. (ECF No. 10.) For one thing, Mr. Garcia was the registered

agent for C&L when the Fund filed and served the complaint (June 10, 2013) and the

affidavit requesting default (August 20, 2013). (ECF Nos. 1, 4.) Mr. Garcia was also

the registered agent when the Clerk of the Court entered default as to C&L (August 21,

2013). (See ECF No. 5.) Moreover, C&L also served the request for default and

motion for default judgment on Barbara L. Moore, who communicated directly with

Plaintiff’s counsel, Mr. R. Richard Hopp, to indicate that C&L was aware of the

pending default and had been discussing the matter with C&L’s attorney. (Hopp. Decl.

¶ 6; see also Hopp & Moore Emails, Ex. C to Hopp. Decl., App. 25-28.) Thus, whether

or not Mr. Garcia remains the registered agent for C&L at this time, the Court is

satisfied that the Fund properly served C&L during the course of this litigation.


Date: September 13, 2013                        Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




                                            2